The opinion which follows was prepared by the member of the court to whom the cause was assigned, but, upon consultation by the whole court, the majority (consisting of Justices MAYFIELD, SAYRE, SOMERVILLE, and THOMAS) were not in accord with that part of the opinion reversing the cause for instructions of the court on the question of delivery of the carload of salt under count 1 of the complaint. *Page 368 
The majority entertain the view that the trial court properly submitted to the jury the only question of fact arising under said count 1; that is, whether or not the carload of salt was placed for delivery at the station in a place reasonably accessible to the plaintiff, which issue the jury found in favor of the defendant, and that it does not appear that the change of place of delivery from what is called the "cotton platform" was in violation of any contractual right of plaintiff. They agree with the treatment of the case in the minority opinion with this exception, but conclude that the judgment should be affirmed.
The few remaining questions not discussed have been duly considered, and nothing is found in them calling for a reversal of the cause, or any detail treatment thereof. In accordance with the view of the majority, the judgment appealed from will be affirmed.
Affirmed.
MAYFIELD, SAYRE, SOMERVILLE, and THOMAS, JJ., concur.